Citation Nr: 0601309	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for back injury residuals.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel




INTRODUCTION

The veteran served on active military duty from March 1998 to 
August 1998.  

The appeal initially came before the Board of Veterans' 
Appeals (Board) from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, granting service connection and 
assigning a noncompensable evaluation for a low back 
disorder.  By a January 2000 rating action the RO increased 
that evaluation to 40 percent disabling beginning from the 
August 8, 1998 effective date for the grant of service 
connection for a low back disorder.  

The Board in July 2003 remanded the case for appropriate 
development.  

The Board's recharacterization of the issue on appeal, with 
removal of the ascribed right lower extremity radiculopathy, 
is explained and addressed in the body of this decision, 
below.  


FINDINGS OF FACT

1.  For the period at issue, the veteran's low back disorder 
was manifested by some lumbosacral strain or some pain in the 
low back or pain on motion of the spine, with some resulting 
limitation of motion of the lumbar spine.  Additional 
disability equivalent to ankylosis was not shown at any time 
during the appeal period. 

2.  Periods of incapacity, including the need for bed rest, 
have not resulted from service connected back pathology.  
Disabling lower extremity radicular symptoms have also not 
been present due to the low back disorder.  





CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for a low back disorder have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §  4.71a, Diagnostic Codes 5292, 5295 
(2003); 38 C.F.R. §§ 3.102, 3.159, 3.326, Part 4, 4.71a, 
Diagnostic Codes 5003, 5235-5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005), VA has an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

The veteran has been informed of the information and evidence 
necessary to substantiate her claim for a higher initial 
evaluation for a low back disorder by a May 2004 VCAA letter, 
as well as by rating actions in August 1999, January 2000, 
April 2000, and October 2001, and by a statement of the case 
in April 2002 and supplemental statements of the case 
September 2002, February 2003, and January 2005.  She was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in the May 2004 VCAA letter.  By that 
letter, the veteran was informed of information and evidence 
that she should submit in furtherance of her claim, and was 
informed of the assistance VA would provide in obtaining that 
evidence.  She was also requested to submit any evidence in 
her possession of treatment for the low back disorder.  The 
letter further requested that the veteran inform VA of 
pertinent evidence so that VA might obtain it in furtherance 
of the claim.  

The veteran did not inform of additional pertinent post-
service treatment records that have not been requested, and 
all evidence received has been associated with the claims 
folder.  There is no indication that additional evidence that 
has a reasonable possibility of furthering the veteran's 
claim has not been requested or obtained, and the veteran has 
been informed of all such development undertaken by VA, as 
noted above.  

While the veteran had requested a hearing, she withdrew that 
request by a signed statement in April 2003.  She has been 
afforded the opportunity to address her claim, and did so in 
several submitted statements.  

In any event, the appealed claim of entitlement to higher 
initial evaluation for a low back disorder is a downstream 
issue from the grant of service connection for that disorder.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel recently held that no VCAA notice was required for 
such downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).

VA examination and treatment records pertaining to the 
veteran's claimed disability have been obtained and 
associated with the claims file.  

The Board is also satisfied that development requested in the 
July 2003 Board remand has been satisfactorily completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).  As instructed, 
the RO made appropriate efforts to ascertain and/or obtain 
pertinent VA and private medical records, and obtained a VA 
examination, which, together with effectively contemporaneous 
VA treatment evaluations of record, appropriately and 
sufficiently evaluated the nature and extent of the veteran's 
low back disorder for rating purposes.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal adjudicated here.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, as noted, no VCAA notice was required for the 
downstream issue of a higher initial evaluation for a low 
back disorder.  Grantham.  The claim for service connection 
was granted in August 1999, prior to promulgation of the 
VCAA.  Pelegrini.  Nonetheless, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since she was given ample notice and opportunity to remedy 
deficiencies in her claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).



Claim for a Higher Initial Rating for a Low Back Disorder

The question presented here is one of a higher evaluation for 
a low back disorder, beginning from the August 8, 1998, 
effective date of grant of service connection for a low back 
disorder.   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2005); DeLuca v. 
Brown,  8 Vet. App. 202 (1995).

The ratings assigned in this case are from the initial rating 
following the grant of service connection.  As such, the 
Board's decision encompasses the period since August 8, 1998, 
which is the effective date of service connection for the 
rated low back disorder, and encompasses consideration of 
whether "staged ratings" are for application during any 
part of the appeal period.  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, in this case, the rating issue decided 
here is found not to warrant more than a single rating, based 
on the absence of evidence of a ratable level of worsening 
(from the already assigned 40 percent evaluation) of the 
disability during the appeal period.  Hence, staged ratings 
are not warranted.  

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. part 4.  In August 2003, amendments were made to 
the criteria used in rating disabilities of the spine, to 
include disabilities of the thoracolumbar spine, effective 
from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord her the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any 
pertinent time; and, (2) whether an increased rating is 
warranted under the "new" criteria for other disabilities 
of the thoracolumbar spine at any time on or after September 
26, 2003.  The effective date of any rating assigned under 
the revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date 
of the Act or administrative issue).  

Prior to September 26, 2003, disabilities manifested by 
arthritis with limitation of motion in the lumbar spine were 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5292 (2003).  
Evaluations of 10, 20, and 40 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
lumbar spine, respectively.  Id.

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or 
extension".  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

The veteran served on active duty from March 1998 to August 
1998, and the service medical records within the claims 
folder contain no record of the veteran's alleged injury to 
the low back in the course of moving metal beds.  In fact, 
there is no medical finding of any disability of the low back 
in service.  The veteran's report of medical history in 
August 1998 is the only service-period record of the alleged 
injury contained in the claims folder.  In that record, she 
alleged that the back injury occurred in March 1998, and that 
she had swollen or painful joints following the injury 
affecting the back, both hips, and the right leg; as well as 
frequent or severe headaches every day since the injury, and 
intermittent dizziness or fainting since the injury.  

In post-service records, the veteran presented varying 
accounts of her treatment in service following the alleged 
injury, including her reports to P. P., M.D., for a February 
2000 private neurological evaluation, as addressed below.  
She then reported that she underwent physical therapy in 
service daily following the accident and until discharge.  In 
contrast, at a VA mental health evaluation in October 2002, 
she reported undergoing physical therapy on only three 
occasions in service.  She then also reported receiving a 
medical discharge due to her back injury.  Her service Form 
DD214 and other service records do not show a medical 
discharge.  Hence, the history provided by the veteran of 
events in service is questionable, as are any links between 
the veteran's service-connected back disorder and complained-
of neurological symptoms, as addressed below.  

Objective testing post service, including x-rays, MRI's and 
CT's, has essentially shown no basis for the veteran's 
neurological complaints.  VA neurological evaluations in 
Pittsburgh, Pennsylvania, between October 2001 and February 
2002 found the veteran to be without neurological impairment, 
and referred her for psychiatric evaluation.  Of note, 
despite other evaluations in which lower extremity weakness 
was averred or demonstrated, 5/5 strength was found in all 
extremities upon evaluation in October 2001.  A June 2003 
psychiatric evaluation addressed a possible conversion 
reaction based in part on no physiological explanation having 
been found for the veteran's extreme neurological-type 
complaints, including her demonstrated partial or whole body 
action tremors of variable intensity, as well as her taking 
to a wheelchair with associated variable loss of capacity to 
walk.  

Against this complicated backdrop of signs, symptoms and 
complaints, all of which the veteran has attempted to 
attribute to her single reported incident of back injury in 
service, the Board must consider the level of severity 
presented by the veteran's low back disorder.  That low back 
disorder has been service-connected, with a 40 percent 
disability rating assigned.  

A November 1999 VA examination of the spine showed no 
deformity of the back, and range of motion from 0 to 40 
degrees flexion, 0 to 20 degrees left and right lateral 
bending, 0 to 30 degrees left and right lateral rotation.  
Gait was noted to be normal, and there was no muscle wasting.  
A developmental neural arch defect was noted in the first 
segment of the sacrum upon x-ray, with the lumbosacral spine 
otherwise unremarkable.  

Upon private neurological evaluation by Dr. P., in February 
2000, the veteran alleged occasional trouble with climbing, 
balance, stooping, crouching, kneeling, and crawling, all due 
to back and leg difficulties.  However, lumbar range of 
motion demonstrated at that examination included from 0 to 80 
degrees forward flexion, and 0 to 20 degrees right and left 
lateral bending.  That physician noted that the veteran did 
not require any assistive devices to ambulate.  While the 
examiner assessed disc disease to which he attributed the 
veteran's complaints of right leg radicular pain, this 
assessment was based on the veteran's report to the physician 
that x-rays had shown disc protrusion.  In this respect, the 
Board notes that a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Also, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

At a May 2004 VA orthopedic evaluation, the veteran's 
complaints referable to her back included stiffness and 
weakness with constant pain.  She reportedly was wheelchair-
bound except when around the house.  She also reported being 
unsteady on her feet and being able walk only about 10 feet 
before she would begin shaking with her whole body.  
Contrarily, with reference to her tremors, she reported that 
the prescribed medication cyclobenzaprine stopped the tremors 
except when she walked for long periods of time.  Hence, the 
veteran presents contradictory accounts of her capacity to 
walk.  Also, the examiner noted that her shoe wear was 
normal.  The examiner also noted that the veteran had no 
incapacitating episodes within the past 12 months requiring 
physician-prescribed bed rest.  

Upon that examination, the veteran's back was tender to 
palpation from the mid-thoracic area down to the coccyx area, 
though musculature was normal.  Range of motion of the lumbar 
spine was from 0 to 50 degrees forward flexion, 0 to 25 
degrees backward extension, 0 to 20 degrees left and right 
lateral bending, and 0 to 25 degrees left and right lateral 
rotation.  These ranges of movement were demonstrated both 
passively and actively.  However, the veteran complained of 
pain on any movement.  X-rays of the lumbosacral spine showed 
no significant skeletal or soft tissue abnormalities.  There 
were mild spondylitic changes to the thoracic spine.  The 
examiner concluded, based on the veteran's extensive symptoms 
and complaints, that the in-service injury must have been 
"quite severe."  The examiner assessed, in pertinent part, 
that the back disorder was manifested by decreased range of 
motion and decreased mobility, pain, and decreased strength.  
The examiner deferred to the conclusions of VA neurological 
examiners, as noted above, to the effect that there was no 
clear link between the veteran's low back disorder and 
neurological-type manifestations including tremors.  

Under the old rating criteria, the veteran has already been 
assigned the maximum schedular rating that may be assigned 
based on either lumbosacral strain or limitation of motion of 
the spine.  Diagnostic Codes 5292, 5295.  Hence, a higher 
schedular rating may not be assigned on either of those 
bases.  A higher schedular rating may not be assigned under 
the prior code for limitation of motion of the lumbar spine 
even considering arthritis and DeLuca factors including pain 
and pain on motion, weakness, fatigability, and 
incoordination, since higher ratings based on arthritis or 
DeLuca factors would be assigned based on limitation of 
motion, and the maximal rating for limitation of motion has 
already been assigned, as noted.  38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5292.  

Under the old rating criteria, the only remaining basis in 
this case for a higher schedular rating would ankylosis, or 
complete bony fixation of the spine.  38 C.F.R. §  5286 
(2003).  However, ankylosis is not present, as evidenced by 
range of motion of the spine on medical evaluation.  The 
preponderance of the evidence is thus against a rating on 
that basis.  

As discussed, neurological symptoms which the veteran seeks 
to attribute to her low back disorder have not been 
objectively verified, with the weight of the evidence thus 
against assignment of any disability rating under either the 
old or the new rating criteria based on lower extremity 
functional impairment or other neuropathy.  Miller v. West, 
11 Vet. App. 345, 348 (1998) (A bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.).  A higher rating 
may not be assigned based on intervertebral disc syndrome, 
with the presence of that syndrome also unsupported by the 
weight of objective medical evidence, either to assign a 
higher rating for the veteran's service-connected low back 
disorder or to assign separate evaluations based on lower 
extremity symptomatology.  This is the case despite the RO's 
having characterized the service-connected disorder as a back 
injury with residual L5 radiculopathy, since the Board may 
not assign a disability rating where a disability is not 
present.  38 C.F.R. § 4.1.  Because no clinical level of 
arthritis has been found in the low back, a disability rating 
on that basis also cannot be assigned.  Id.  Hence, the 
question of higher ratings than the 40 percent assigned for 
any and all periods beginning from the August 8, 1998 date of 
service connection for a low back injury, is to be based on 
mechanical low back disability.  

A higher schedular rating is also not warranted under the new 
rating criteria.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, the next higher, 50 
percent evaluation is not warranted absent unfavorable 
ankylosis of the spine.  38 C.F.R. §  4.71a, Diagnostic Code 
5235 to 5243 (2005).  As addressed, intervertebral disc 
syndrome with radicular symptoms attributable to a low back 
disorder are not supported by the weight of the medical 
evidence, and hence a higher rating on that basis is not 
warranted.  Incapacitating episodes requiring bed rest 
prescribed by a physician were also not shown.  Id. 

The veteran's many statements regarding the severity of her 
low back disorder including particularly as related to 
neurological and other impairment which she has attributed to 
her low back disorder, address medical questions.  Lay 
persons are not competent to offer medical opinions; where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Hence, those 
statements cannot support a higher evaluation for the 
veteran's low back disorder under either the old or new 
rating criteria.  


ORDER

Entitlement to a higher initial evaluation for a low back 
disorder than the 40 percent assigned is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


